DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 20, 22, 25-39 are currently pending.
Priority:  This application is a 371 of PCT/EP2018/055996 (03/12/2018)
and claims foreign priority to EP 17160526.4 (03/13/2017).
IDS:  The IDS dated 9/10/19 was considered.
Election/Restrictions
Applicant affirmed the election with traverse to prosecute the invention of Group I, claims 20-32.  The traversal was on the grounds that a serious burden would not be required to search the entire application.  This is not persuasive as the technical feature linking the claims was not a contribution over the art and thus there was no special technical feature and restriction was proper. Furthermore, given the complicated nature of the substituents, there is a search burden.  This restriction requirement is thus made final.
Applicant also elected the species of compound EG1 on Page "141" with traverse, shown below:

    PNG
    media_image1.png
    158
    157
    media_image1.png
    Greyscale

determined to read on claims 20-29,34,35. 
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-29, 34, 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mun et al. (WO2017126818, EFD 2016-01-21). 
The prior art teaches the following at p. 12:

    PNG
    media_image2.png
    181
    126
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    168
    141
    media_image3.png
    Greyscale

which corresponds formula (I) in the claims when

    PNG
    media_image4.png
    227
    306
    media_image4.png
    Greyscale

n,m,p,o=0
X1(1,3)=N; X1(5,6,7,8)=CH; Arb=4-phenyl [quinazoline]
Z3: dimethylfluorene / Z3,Z2,X(3,5)=CH; X(4)=C-R1 (R1=phenyl); Ara=2-phenyl
Z4: Z4,Z2,X(3,5)=CH; X(4)=C-phenyl; Ara=2-phenyl / Z4,Z2,X=CH; Ara=2-phenyl.
Mun also teaches the compounds as a composition comprising a hole injection material (claim 5), and a solution process with a solvent to deposit the compound as a layer ([66])  which anticipates the claims.
	Response
Applicant amended the claims to specify the point of attachment of the quinazoline ring which avoids the cited compounds.  Thus this rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20, 22, 25-29, 34, 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   
Claim 20 describes formula (I) with several ambiguous and confusing variable constructions utilizing the integers m,n,o,p which are either 0 or 1 in a manner that makes the claim unclear how 0 operates in the structure.   For example, one of ordinary skill in the art would find the claim confusing when p=0 regarding how this affects the bonds to Z1 and Z2.  One of ordinary skill in the art would find the claim ambiguous as to whether p=0 requires a direct bond between Z1 and Z2 or no bond at all.  Similarly, parts of the structure having integers m,n,o suffer from the same problem.
Claim 20 describes variables including R1, R2, R3, Ara, Arb with an unclear list of alternatives.  For example R1 would be entirely confusing to one of ordinary skill in the art regarding where the alternatives begin and end by the language (emphasis added): “R1 is on each occurrence, identically, or differently, H, D, F, Cl, Br, …, alkoxy or thioalkoxy group having 1 to 40 C atoms or an alkenyl group, …, SO or SO2, and where one or more H atoms is optionally replaced by D, F, Cl, Br, I CN or NO2, or an aromatic or heteroaromatic ring system, or a combination of these systems; two or more substitutents R1 may also form a mono- or polycyclic…;”.  Thus, the claims do not clearly set forth the claims and are not properly indented to indicate the plurality of elements.  See MPEP 2173.05(h), MPEP 608.01(m) and 37 CFR 1.75(i).  The claim is also unclear regarding what “these systems” refer to or how are they combined such that the element lacks an unambiguous antecedent basis.  
Applicant’s claim amendment excludes the elected species:

    PNG
    media_image1.png
    158
    157
    media_image1.png
    Greyscale

such that the claims are unclear as to how they read on the elected subject matter.  Thus, the claims are rejected as indefinite on this additional basis.
Response
Applicant argues that the claims are clear regarding m, n, o, p with the following statement:
  
    PNG
    media_image5.png
    180
    699
    media_image5.png
    Greyscale

which does not clarify the ambiguity identified by the Examiner.  For example, in one case of Applicant’s explanation a direct bond is formed when m=0, but not when p=0.  One of skill in the art would find this inconsistent explanation confusing.  Correction is required.
	Applicant also argues that R1, R, R3, Ara, Arb are clear and provides a reinterpreted form of the claims in argument without amending the claims.  As stated previously, the claims do not use proper indentation to indicate the plurality of elements.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
Furthermore, the inconsistent use of punctuation (i.e. commas), “and”, and “or” results in further confusion and ambiguity in the listing of the plurality of elements.  For example in claim 20’s recitation of R1:

    PNG
    media_image6.png
    448
    657
    media_image6.png
    Greyscale

the claim language is unclear at least regarding “D, F, Cl, Br, I, CN or NO2, or an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms, which may in each case be substituted by one of more radicals R2, or an aryloxy or heteroaryloxy group …”.  The claim is also ambiguous regarding the unclear antecedent basis for “said alkyl, alkoxy, or thioalkoxy” due to the more than one possible reference to what might be a “straight chain”, “branched”, or “cyclic” forms.  
This rejection is maintained.

NEW CLAIM REJECTION NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-29, 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goossen et al. (US20200031803, EFD 2015-12-02). 
The prior art teaches the following Example 5e at [0176]:

    PNG
    media_image7.png
    670
    859
    media_image7.png
    Greyscale

which corresponds formula (I’) in the claims when

    PNG
    media_image8.png
    387
    501
    media_image8.png
    Greyscale

n,m,p,o=0
X1(1,3)=N; X1(5,6,7,8)=CH; Arb=2-phenyl [quinazoline]
Z3: dimethylfluorene 
Z4: Z1,Z4,X(3,5)=CH; X(4)=CR1, R1=dibenzopyrrole; Ara=phenyl.

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        October 18, 2022 06:40 pm